Detailed Action
	This action is responsive to an original non-provisional application filed on 11/4/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 1-16 are currently pending.  Claims 1 and 9 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on May 16, 2022 is acknowledged.  Five pages of amended claims were received on 5/16/2022.  Claims 1 and 9 have been amended.  The claims are no longer objected to, however Claims 1-16 are now rejected under 35 U.S.C. 112(b) as noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are both indefinite because there is improper antecedent basis for “the sprinkler body” in the claimed.  It is not clear if “the sprinkler body” is the same as the “sprinkler housing” or if it is something else.  For the purpose of examination, “the sprinkler body” in Claims 9 and 16 will be interpreted as “the sprinkler housing”. 
Claims 2-8 depend from Claim 1, therefore Claims 2-8 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.  
Claim 6 is also indefinite because it is not clear if the “lower lateral protrusion that extends into a slot” of the over-center torsion spring is the same as the “lateral projection extending laterally from a bottom portion thereof” from Claim 1 from which Claim 6 depends or if it is something different.   Also, it is not clear if the “slot formed below a top surface of the surface supporting the movable gear cage” is the same as the “slot formed in a vertical tab” from Claim 1 from which Claim 6 depends or if it something different.  For the purpose of examination, based on the disclosure as a whole, the “lower lateral protrusion” and “lateral projection” will be treated as being the same, and the “slot formed below a top surface of the surface supporting the movable gear cage” and the “slot formed in a vertical tab” will be treated as being the same.   
Claims 10-16 depend from Claim 9, therefore Claims 10-16 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 9 is indefinite.
Claim 14 is also indefinite because it is not clear if the “lower lateral protrusion that extends into a slot” of the over-center torsion spring is the same as the “lateral projection extending laterally from a bottom portion thereof” from Claim 9 from which Claim 14 depends or if it is something different.   Also, it is not clear if the “slot formed below a top surface of the gear cage support surface supporting the movable gear cage” is the same as the “slot formed in a vertical tab” from Claim 9 from which Claim 14 depends or if it something different.  For the purpose of examination, based on the disclosure as a whole, the “lower lateral protrusion” and “lateral projection” will be treated as being the same, and the “slot formed below a top surface of the gear cage support surface supporting the movable gear cage” and the “slot formed in a vertical tab” will be treated as being the same.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 10,464,083 to Onofrio et al. (“Onofrio”) in view of US Patent 5,148,991 to Kah (“Kah”).  
	As to Claim 1, Onofrio discloses an oscillating sprinkler (Fig. 4 #100) comprising:
	a sprinkler housing (Fig. 4 #108) including an inlet for connection to a supply of water (Fig. 4, the inlet at the bottom of #108); 
	a nozzle assembly (Fig. 5  #105) mounted in the sprinkler housing (Fig. 5 #104) and configured to direct water out of the oscillating sprinkler, said nozzle assembly in fluid connection with the sprinkler housing; 
	an output shaft (Fig. 12 #120) mounted in the sprinkler housing and connected to the nozzle assembly; 
	a drive assembly (See annotated Fig. 10A) mounted in the sprinkler housing and connected to the output shaft to rotate the output shaft and the nozzle assembly; 
	the drive assembly including: 
	a movable gear cage (See annotated Fig. 10A, the movable gear cage including #122B and the portions of #122 that are above and below 122C and 112D); 
	a toggle (Fig. 10 #118) connected to the movable gear cage for changing a direction of rotation of the output shaft; 
	a first drive gear (Fig. 10 # 122C) mounted on a first side of the movable gear cage configured to rotate the nozzle assembly in a first direction and a second drive gear (Fig. 10 # 122D) mounted on a second side of the movable gear cage and configured to drive the nozzle assembly in a second direction, opposite the first direction (Col. 3 Lines 59-67 and Col. 4 Lines 1-3, the drive gears 122C and 122D rotate the bull gear 118 which rotates the nozzle assembly 104),
	the movable gear cage configured to hold the first drive gear in driving engagement with the output shaft in a first position until the second drive gear is moved into a second position where the movable gear cage is in driving engagement with the output shaft (Col. 3 Lines 27-36); and
	a pair of extensions (Fig. 8 #120A and #116B) rotatable with the output shaft and configured to engage the toggle and to move the movable gear cage to change the direction of rotation of the output shaft (Col. 4 Lines 17-25). 
	Regarding Claim 1, Onofrio does not disclose comprising an over-center torsion spring positioned to bias the movable gear cage in at least one of the first position and the second position wherein the over-center torsion spring moves the movable gear cage toward the first position or the second position to prevent the movable gear cage from stalling in between the first position and the second position; and
	the over-center spring including a respective lateral projection extending laterally from a bottom portion thereof and configured to be received in a respective slot formed in a vertical tab extending substantially parallel to a central axis of the sprinkler body (See Fig. 1, Onofrio discloses trip stops 124A and 124B that bias the movable gear cage in at least one of the first position and the second position, and does not disclose any springs that prevent the movable gear cage from stalling in between the first position and the second position.  Springs 135 are disclosed to assist movement of trip arm 118).  
	Also, regarding Claim 6, Onofrio does not disclose wherein the over-center torsion spring includes a lower lateral protrusion that extends into a slot formed below the top surface of the surface supporting the movable gear cage.
	However, Kah discloses, an oscillating sprinkler (See Annotated Fig. 1) with a drive assembly (See Annotated Fig. 1) including a movable gear cage (Fig. 2 #18 “reversing gear cage assembly”) and an over-center torsion spring (Fig. 2 #39 “over-center biasing spring”) positioned to bias the movable gear cage in at least one of a first position and a second position (See Col. 8 Lines 42-54), wherein the over-center torsion spring moves the movable gear cage toward the first position or the second position to prevent the movable gear cage from stalling in between the first position and the second position (See Col. 9 Lines 42-57, the over-center torsion spring moves the movable gear cage toward the first or the second position when the terminal gear 44 is disengaged so terminal gear 30 is then engaged, and vice versa, thus avoiding stalling when disengagement of one gear occurs) wherein the over-center torsion spring includes a lower lateral protrusion (See Annotated Fig. 1, the lower lateral protrusion is a leg portion of #39 that is inserted into hole #41, and it can be seen that the leg portion of #39 protrudes at least to some extent laterally and below relative to a center coil portion of #39) that extends into a slot (Fig. 5 #41 “wire hole”) formed below a top surface of a surface supporting surface supporting the movable gear cage (See Annotated Fig. 1, #41 is formed below a surface of #4 base member, and #4 supports the movable gear cage), and
	the over-center spring including a respective lateral projection (See Annotated Figs. 1, 2, and 5) extending laterally from a bottom portion (See Annotated Fig. 5, the bottom portion of the over-center torsion spring is a bottom coil) thereof and configured to be received in a respective slot (See Annotated Fig. 5) formed in a vertical tab (Fig. 5 #32.  Merriam Webster defines a tab as a short projecting device or an appendage or extension, therefore #32 is equivalent to a tab) extending substantially parallel to a central axis of the sprinkler body (See Annotated Fig. 5, the tab 32 extends with a vertical axis that is parallel to axis A of the sprinkler housing). 	
Therefore, regarding Claims 1 and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to comprising an over-center torsion spring positioned to bias the movable gear cage in at least one of the first position and the second position wherein the over-center torsion spring moves the movable gear cage toward the first position or the second position to prevent the movable gear cage from stalling in between the first position and the second position, wherein the over-center torsion spring includes a lower lateral protrusion that extends into a slot formed below the top surface of the surface supporting the movable gear cage, and the over-center spring including a respective lateral projection extending laterally from a bottom portion thereof and configured to be received in a respective slot formed in a vertical tab extending substantially parallel to a central axis of the sprinkler body, as taught by Kah, for the purpose of carrying the moveable gear cage over a reversing center position with a controlled arc without disengaging the moveable gear cage (See Col. 3 Lines 27-49). 
	Regarding Claim 2, Onofrio further discloses a first torsion spring provided on a first side of the over-center torsion spring (See annotated Fig. 10A #135); 
	a second torsion spring position on a second side of the over-center torsion spring (See annotated Fig. 10A),
	the first torsion spring and the second torsion spring biasing the movable gear cage into the first position when the first drive gear is engaged and into the second position when the second drive gear is engaged (Col. 3 Lines 47-58, the springs are connected to the trip arm 118 which is connected to the drive gear assembly 122, and the movement of the trip arm is assisted by the springs, thus the springs bias the movable gear cage); 
	the first torsion spring including a first lateral projection formed on a bottom of the first torsion spring (See annotated Fig. 10A) and the second torsion spring including a second lateral projection formed at a bottom of the second torsion spring (See annotated Fig. 10A), at least one of the first lateral projection of the first torsion spring and the second lateral projection of the second torsion spring extending into a first slot (Fig. 11 #137) formed below a top surface of a gear cage support surface on which the movable gear cage moves (Col. 3 Lines 50-53).
	Regarding Claim 3, Onofrio further discloses wherein a position of at least one extension of the pair of extensions is adjustable to set an arc of rotation of the nozzle assembly (Col. 4 Lines 17-25).
	Regarding Claim 5, Onofrio further discloses wherein the output shaft (Fig. 12 # 120) comprises an inner ring with a plurality of teeth (Fig. 12 # 120B) mounted thereon and the first drive gear and second drive gear engage the plurality of teeth to rotate the output shaft (Col. 3 Lines 59-67). 
	Regarding Claim 7, Onofrio discloses the oscillating sprinkler further comprising a turbine assembly mounted in the sprinkler housing and in fluid communication with the supply of water (Fig. 9 #117), the turbine assembly including a rotating shaft (Fig. 9 # 122A) connected to the movable gear cage to provide for rotation of the output shaft (Col. 3 Lines 33-36). 
	Regarding Claim 8, Onofrio further discloses wherein the movable gear cage comprises a common gear (Fig. 10 #122B) connected to the rotating shaft of the turbine assembly (Fig. 9 # 122A) and interacting with the first drive gear and the second drive gear (Col. 3 Lines 37-46). 
	As to Claim 9, Onofrio discloses an oscillating sprinkler (Fig. 4 #100) comprising: a sprinkler housing (Fig. 4 #108) including an inlet connected to a supply of water (Fig. 4, the inlet at the bottom of #108); 
	a nozzle assembly (Fig. 5 #105) configured to direct water out of the sprinkler; 
	an output shaft (Fig. 12 #120) mounted in the sprinkler housing and connected to the nozzle assembly; 
	a movable gear cage (See Annotated Fig. 10B) mounted in the sprinkler housing and movably contacting the output shaft, 
	the movable gear cage including: 
	a toggle (Fig. 10 #118) configured to change a direction of rotation of the output shaft;
	a first drive gear (Fig. 10 #122C) on one side of a center position and a second drive gear (Fig. 10 #122D) on a second side of the center position, the first and second drive gears alternately engageable with the output shaft in a first position and a second position to rotate the nozzle assembly in opposite directions (Col. 3 Lines 59-67 and Col. 4 Lines 1-3, the drive gears 122C and 122D rotate the bull gear 118 which rotates the nozzle assembly 104),
	wherein both the first drive gear and the second drive gear are out of engagement with the output shaft when the movable gear cage is in a center position between the first position and the second position (Col. 3 Lines 59-67, a center position being a position of #122 when it is being pivoted between a state of 122C engaging with 120B and a state of 122D engaging with 120B); 
	two extensions (Fig. 8 #120A and #116B) rotatable with the output shaft for contacting the toggle to change the direction of rotation of the output shaft and move the movable gear cage over its center position (Col. 4 Lines 17-25);
	a first torsion spring (See annotated Fig. 10B #135) provided a first side of the over-center torsion spring (See annotated Fig. 10B #135); and
	a second torsion spring (See annotated Fig. 10B) positioned on a second side of the over-center torsion spring (See annotated Fig. 10B), 
	the first torsion spring and the second torsion spring biasing the movable gear cage into the first position when the first drive gear is engaged and into the second position when the second drive gear is engaged (Col. 3 Lines 47-58, the springs are connected to the trip arm 118 which is connected to the drive gear assembly 122, and the movement of the trip arm is assisted by the springs, thus the springs bias the movable gear cage);  4828-5706-1037v.1- 14 – 
	the first torsion spring including a first lateral projection formed at a bottom of the first torsion spring (See annotated Fig. 10B) and the second torsion spring including a second lateral projection formed at a bottom of the second torsion spring (See annotated Fig. 10B), at least one of the first lateral projection (See annotated Fig. 10B) of the first torsion spring and the second lateral projection of the second torsion spring extending into a first slot (Fig. 11 #137) formed below a top surface of a gear cage support surface on which the movable gear cage moves (Col. 3 Lines 50-53, See annotated Fig. 10B).
	Regarding Claim 9 Onofrio does not disclose comprising an over-center spring configured to bias at least one of the first drive gear and the second drive gear into engagement with the output shaft, wherein the over-center spring moves the first drive gear toward the output shaft or the second drive gear toward the output shaft, and 
	the over-center spring including a respective lateral projecting extending laterally from a bottom portion therefore and configured to be received in a respective slot formed in a vertical tab extending substantially parallel to a central axis of the sprinkler body (See Fig. 1, Onofrio discloses trip stops 124A and 124B that bias the movable gear cage in at least one of the first position and the second position, and does not disclose any springs that bias drive gears into engagement with the output shaft.  Springs 135 are disclosed to assist movement of trip arm 118).   
	Also, regarding Claim 10, Onofrio does not disclose wherein the over-center spring is a torsion spring. 
	Additionally, regarding Claim 14, Onofrio does not disclose wherein the over-center spring includes a lower lateral protrusion that extends into a slot formed below a top surface of the gear cage support surface supporting the movable gear cage.   
	However, Kah discloses, an oscillating sprinkler (See Annotated Fig. 1) with a movable gear cage (Fig. 2 #18 “reversing gear cage assembly”) and an over-center spring that is a torsion spring (Fig. 2 #39 “over-center biasing spring”, which in Figs. 1 and 2 appears to be a torsion spring) configured to bias at least one of a first drive gear (Fig. 2 #44 “drive gear”) and a second drive gear (Fig. 2 #30 “drive gear”) into engagement with the output shaft (Fig. 2 #50 “ring gear” and Fig. 2 #51 “output shaft” make up the output shaft), wherein the over-center spring moves the first drive gear toward the output shaft or the second drive gear toward the output shaft (See Col. 9 Lines 42-57), wherein the over-center spring includes a lower lateral protrusion (See Annotated Fig. 1, the lower lateral protrusion is a leg portion of #39 that is inserted into hole #41, and it can be seen that the leg portion of #39 protrudes at least to some extent laterally and below relative to a center coil portion of #39) that extends into a slot (Fig. 5 #41 “wire hole”) formed below a top surface of a gear cage support surface on which the movable gear cage moves (See Annotated Fig. 1, #41 is a surface formed below a of #4 base member, and #4 supports the movable gear cage and the movable gear cage moves on #4), and
	the over-center spring including a respective lateral projection (See Annotated Figs. 1, 2, and 5) extending laterally from a bottom portion (See Annotated Fig. 5, the bottom portion of the over-center torsion spring is a bottom coil) thereof and configured to be received in a respective slot (See Annotated Fig. 5) formed in a vertical tab (Fig. 5 #32.  Merriam Webster defines a tab as a short projecting device or an appendage or extension, therefore #32 is equivalent to a tab) extending substantially parallel to a central axis of the sprinkler body (See Annotated Fig. 5, the tab 32 extends with a vertical axis that is parallel to axis A of the sprinkler housing).
	Therefore, regarding Claims 9,10, and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to include an over-center spring that is a torsion spring configured to bias at least one of the first drive gear and the second drive gear into engagement with the output shaft, wherein the over-center spring moves the first drive gear toward the output shaft or the second drive gear toward the output shaft, wherein the over-center spring includes a lower lateral protrusion that extends into a slot formed below a top surface of the gear cage support surface supporting the movable gear cage, and the over-center spring including a respective lateral projecting extending laterally from a bottom portion therefore and configured to be received in a respective slot formed in a vertical tab extending substantially parallel to a central axis of the sprinkler body, as taught by Kah for the purpose of carrying the moveable gear cage over a reversing center position with a controlled arc without disengaging the moveable gear cage (See Col. 3 Lines 27-49).  Furthermore, positioning the over-center spring on the oscillating sprinkler of Onofrio as taught by Kah would result in the first torsion spring being placed on one side of the over-center spring, and the second torsion spring being placed on a second side of the over-center spring, since any placement of the over-center spring would result in such an arrangement relative to positions of the first torsion spring and the second torsion spring.
	Regarding Claim 11, Onofrio further discloses wherein a position of at least one extension of the pair of extensions is adjustable to set an arc of rotation of the nozzle assembly (Col. 4 Lines 17-25).
	Regarding Claim 13, Onofrio further discloses wherein the output shaft (Fig. 12 # 120) comprises an inner ring with a plurality of teeth (Fig. 12 # 120B) mounted thereon and the first drive gear and second drive gear engage the plurality of teeth to rotate the output shaft (Col. 3 Lines 59-67).
	Regarding Claim 15, Onofrio further discloses the oscillating sprinkler comprising a turbine assembly (Fig. 9 #117) mounted in the sprinkler housing and in fluid communication with the supply of water, the turbine assembly including a rotating shaft (Fig. 9 # 122A) connected to the movable gear cage to provide for rotation of the output shaft (Col. 3 Lines 33-36). 
	Regarding Claim 16, Onofrio further discloses wherein the movable gear cage further comprises a common gear (Fig. 10 # 122B) connected to the rotating shaft of the turbine assembly (Fig. 9 # 122A) and interacting with the first drive gear and the second drive gear (Col. 3 Lines 37-46). 

	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onofrio in view of Kah and US Patent 3,921,912 to Hayes (“Hayes”)
	Regarding Claim 4, in reference to the oscillating sprinkler of Onofrio in view of Kah as applied to Claim 3 above, Onofrio further discloses wherein the arc of rotation is adjustable to a range of angles (Col. 4 Lines 17-25, Figs. 1-3) but fails to disclose wherein the arc of rotation of the nozzle assembly is adjustable between 0 and 360 degrees. 
	However, Hayes discloses an oscillating sprinkler (See Fig. 1) wherein an arc of rotation of is adjustable between 0 and 360 degrees (See Col. 2 Lines 20-25, Col. 10 Lines 15-32, and the abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to have the arc of rotation of the nozzle assembly be adjustable between 0 and 360 degrees, as taught by Hayes for the purpose of spraying over any desired range of areas (See Col. 2 Lines 6-11).
	Regarding Claim 12, in reference to the oscillating sprinkler of Onofrio in view of Kah as applied to Claim 11 above, Onofrio further discloses wherein the arc of rotation of the nozzle assembly is adjustable to a range of angles (Col. 4 Lines 17-25, Figs. 1-3) but fails to disclose wherein the arc of rotation is adjustable between 0 and 360 degrees. 
	However, Hayes discloses an oscillating sprinkler (See Fig. 1) comprising a nozzle assembly wherein the arc of rotation of an oscillating nozzle assembly (Fig. 1 #22 “nozzle”) is adjustable between 0 and 360 degrees (See Col. 2 Lines 20-25, Col. 10 Lines 15-32, and the abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to have the arc of rotation of the nozzle assembly be adjustable between 0 and 360 degrees, as taught by Hayes for the purpose of spraying of spraying over any desired range of areas (See Col. 2 Lines 6-11).



    PNG
    media_image1.png
    644
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    843
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    987
    760
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    721
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    841
    512
    media_image5.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.  Applicant’s argument that Kah does not teach the over-center torsion spring including a respective lateral projection extending laterally from a bottom portion thereof and configured to be received in a respective slot formed in a vertical tab extending substantially parallel to a central axis of the sprinkler is not found persuasive.  Based on an interpretation within the broadest reasonable interpretation, Kah discloses a lateral projection (See Annotated Figs. 1, 2, and 5) that extends laterally from a bottom portion thereof (See Annotated Fig. 5, a bottom coil of the torsion spring can be considered a bottom portion of the torsion spring, and the lateral projection extends in a horizontal direction from the bottom portion) that is configured to be received in a respective slot (Fig. 5 #41, Merriam Webster defines a slot as a narrow opening or groove therefore #41 is equivalent to a slot) in a vertical tab (Fig. 5 #32, Merriam Webster defines a tab as a short projecting device or an appendage or extension, therefore #32 is equivalent to a tab) extending substantially parallel to a central axis of the sprinkler body (See Annotated Fig. 5, the tab 32 extends with a vertical axis that is parallel to axis A of the sprinkler housing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 6,209,801 to Kearby et al. discloses an oscillating sprinkler comprising an over-center torsion spring that includes a lateral projection extending into a slot formed in a tab.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         
/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	May 25, 2022